DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination a wedge bonding tool, wedge bonding system, or a wedge bonding method, wherein a plurality of protrusions are provided extending from one or more surfaces of the body portion away from the tip portion, wherein each of the plurality of protrusions is provided coincident with an anti-node of the wedge bonding tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KILEY S STONER/Primary Examiner, Art Unit 1735